NUMBER 13-19-00198-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


CAMERON APPRAISAL DISTRICT,                                                Appellant,

                                              v.

ELIDA L. ALFARO,                                                            Appellee.


                   On appeal from the 357th District Court
                        of Cameron County, Texas.


                         MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Tijerina
              Memorandum Opinion by Justice Tijerina

      Appellant Cameron Appraisal District (CAD) appeals the trial court’s denial of its

plea to the jurisdiction. By two issues, CAD asserts that appellee Elida L. Alfaro’s suit

should be dismissed because (1) she failed to exhaust mandatory administrative
remedies, and (2) it was entitled to governmental immunity.1 We reverse and render.

                                             I.       BACKGROUND

        This dispute concerns real property that was foreclosed upon by Cameron County,

represented by the law firm Linebarger, Goggen, Blair & Sampson, LLP (Linebarger) due

to delinquent taxes. Cameron County and Rio Hondo Independent School District (RISD)

sold the property to Robert Serra at a foreclosure sale. Serra recorded his deed, dated

January 12, 2012, in the Cameron County records.

A.      Alfaro v. Serra

        The real property at issue originally belonged to Alfaro’s son who died intestate

and without any children in 1997. On February 11, 2016, Alfaro filed an affidavit of death

and heirship of her son’s estate along with a warranty deed executed by Gumecindo

Alfaro Jr. purportedly conveying the property to Alfaro.2 Six months later, Alfaro sued

Serra in an action to quiet title, claiming she was the rightful owner of the property “by

virtue of inheritance from her son . . . and a Warranty Deed from Gumecindo Alfaro, Jr.”

In the petition, Alfaro claimed that CAD and RISD wrongfully dispossessed her of the

property when they sold it to Serra at a tax sale for the sum of $4,100 in 2012. According

to Alfaro, Serra purported to have an adverse claim or interest in the property, which

clouded Alfaro’s title to the property.3 CAD filed a plea to the jurisdiction in response.



        1   Alfaro did not provide us with a brief to assist in the resolution of this matter.
        2  The record does not reveal who Gumecindo Alfaro, Jr. is, nor does it explain his relationship to
Alfaro or her son, or how he obtained ownership to the property.

        3 Serra filed a third-party claim against CAD and RISD, asserting he purchased the property and

obtained title to it, yet CAD and RISD failed to deliver the property. Serra and Linebarger are not parties to
this appeal.
                                                         2
B.      Alfaro v. CAD and Linebarger

        Thereafter, Alfaro amended her petition to include claims against CAD and

Linebarger. First, she claimed that Linebarger “wrongfully and improperly foreclosed on

[the property] and failed to give proper notice to [her] of said foreclosure.” Next, she

asserted that CAD “failed to properly keep tract [sic] of . . . accounts on [the] property and

give [her] notice of delinquency of taxes or foreclosure.” She sought: (1) a declaration

stating that CAD “improperly split the account number associated with the [property]”

thereby “causing the property to be foreclosed for outstanding property taxes”; and (2)

damages, asserting CAD was negligent and breached its duty by unilaterally splitting her

account number such that “delinquent taxes were created which caused the property to

be foreclosed.”

C.      Plea to the Jurisdiction

        CAD filed a plea to jurisdiction arguing that the trial court did not have jurisdiction

over Alfaro’s claims because: (1) she failed to exhaust administrative remedies; (2) she

failed to plead a waiver of governmental immunity; and (3) “her action against [CAD] is

barred by limitations.” Alfaro responded to the plea claiming that she was never given

notice of the tax foreclosure sale. Alfaro claimed that when she noticed the foreclosure

sign on the property in 2012, she contacted CAD, and its agent reassured her the

foreclosure notice was a mistake, and all property taxes were current.4

        CAD filed an affidavit by its custodian of records Richard Molina. Molina averred


        4 In her response to the plea to the jurisdiction, Alfaro also asserted the following: “On January 10,

1998, [she] conveyed by warranty deed the property to Ruben Alfaro. However, at the time of conveyance,
[she] had no right of ownership and said conveyance was improper.” The record does not provide this
information.
                                                      3
that he reviewed records for the property in question, and “[t]here is no protest or motion

in the District’s records in which any protesting party or movant asserts that the

property . . . should be identified in District records as owned by that person.” Attached to

his affidavit were the following documents: (1) an appraisal value “Notice of Protest” for

the year 2014; (2) a “Settlement and Waiver of Protest” signed by Alfaro on June 4, 2014;

(3) an appraisal value “Notice of Protest” for the years 2015–2017 filed by Serra; and (4)

an unsigned “Settlement and Waiver of protest on June 29, 2017.”

       At the plea to the jurisdiction hearing, CAD re-urged the same three grounds it

raised in its pleadings. The trial court denied the plea and stated: “The Court is of the

opinion that it will deny your plea . . . based on . . . the fraudulent conduct, if any, that may

have been undertaken by [CAD] in advising [Alfaro] that there was no problem, which

inured to [her] detriment in this case.” This interlocutory appeal followed. See TEX. CIV.

PRAC. & REM. CODE ANN. § 51.014(a)(8) (permitting the interlocutory appeal of an order

denying a governmental unit’s plea to the jurisdiction).

                                 II.    STANDARD OF REVIEW

       A plea to the jurisdiction is a dilatory plea; its purpose is “to defeat a cause of action

without regard to whether the claims asserted have merit.” Bland Indep. Sch. Dist. v. Blue,

34 S.W.3d 547, 554 (Tex. 2000). The plea challenges the trial court’s subject matter

jurisdiction over a pleaded cause of action. Tex. Dep’t of Parks & Wildlife v. Miranda, 133

S.W.3d 217, 226 (Tex. 2004). Subject matter jurisdiction is a question of law; therefore,

when the determinative facts are undisputed, we review the trial court’s ruling on a plea




                                               4
to the jurisdiction de novo. Id. Governmental immunity5 deprives a trial court of jurisdiction

over lawsuits in which the State’s political subdivisions have been sued unless immunity

is waived by the Legislature. Mission Consol. Indep. Sch. Dist. v. Garcia, 372 S.W.3d

629, 636 (Tex. 2012); Miranda, 133 S.W.3d at 226. Therefore, governmental immunity is

properly asserted in a plea to the jurisdiction. Miranda, 133 S.W.3d. at 225–26.

        A plaintiff has the burden to affirmatively demonstrate the trial court’s jurisdiction,

which encompasses the burden of establishing a waiver of a governmental entity’s

immunity from suit. Town of Shady Shores v. Swanson, 590 S.W.3d 544, 550 (Tex. 2019).

“When a defendant challenges jurisdiction, a court ‘is not required to look solely to the

pleadings but may consider evidence and must do so when necessary to resolve the

jurisdictional issues raised.’” Id. (quoting Bland, 34 S.W.3d at 555). This is true even when

the jurisdictional issue intertwines with the merits of the case. Id.

                                            III.     JURISDICTION

        By its first issue, CAD contends that Alfaro is barred from asserting her claims that

CAD failed to properly keep track of accounts on the property and failed to notify her of

delinquent taxes or foreclosure. Specifically, CAD asserts that Alfaro did not exhaust her

administrative remedies as required by the tax code.

        In Alfaro’s live pleading, she asserted CAD “failed to properly keep tract [sic] of

account or accounts on [the] property and give [her] notice of delinquency of taxes or




         5 Governmental immunity is a common law doctrine protecting governmental entities from suit,

similar to sovereign immunity. Travis Cent. Appraisal Dist. v. Norman, 342 S.W.3d 54, 57–58 (Tex. 2011).
While sovereign immunity protects the State and its various agencies from suit, governmental immunity
protects the State’s political subdivisions, such as cities, counties, and school districts, from suit. See id. As
a political subdivision, CAD is generally protected from suit by governmental immunity. See id.
                                                        5
foreclosure . . . in violation of [her] Due Process rights.” Alfaro also asserted CAD

improperly split the account numbers, which it had a legal duty to maintain.

       “The Texas Tax Code provides detailed administrative procedures for those who

would contest their property taxes.” Cameron Appraisal Dist. v. Rourk, 194 S.W.3d 501,

502 (Tex. 2006) (per curiam); see generally TEX. TAX CODE ANN. §§ 41.01–.71, 42.09,

42.21. The tax code provides a pervasive regulatory scheme intended to vest appraisal

review boards with exclusive jurisdiction. Appraisal Review Bd. of Harris Cty. Appraisal

Dist. v. O’Connor & Assocs., 267 S.W.3d 413, 416–17 (Tex. App.—Houston [14th Dist.]

2008, no pet.). Generally, property owners must exhaust these administrative remedies

before seeking judicial review of their claim. Harris Cty. Appraisal Dist. v. ETC Mktg., Ltd.,

399 S.W.3d 364, 367 (Tex. App.—Houston [14th Dist.] 2013, pet. denied); O’Connor &

Assocs., 267 S.W.3d at 417. “A taxpayer’s failure to pursue an appraisal review board

proceeding deprives the courts of jurisdiction to decide most matters relating to ad

valorem taxes.” Matagorda Cty. Appraisal Dist. v. Coastal Liquids Partners, L.P., 165

S.W.3d 329, 331 (Tex. 2005).

       Subchapter C of chapter 41 outlines specific actions or non-actions of the tax code

that may be protested by a property owner to an appraisal review board, including the

failure “of the chief appraiser or the appraisal review board to provide or deliver any notice

to which the property owner is entitled.” TEX. TAX CODE ANN. § 41.411(a); Harris Cty.

Appraisal Review Bd. v. Gen. Elec. Corp., 819 S.W.2d 915, 919 (Tex. App.—Houston

[14th Dist.] 1991, writ denied) (“The sole purpose of [§] 41.411 is to determine whether a

property owner failed to receive notice thereby depriving him or her of the right to be heard


                                              6
at the administrative level.”). Additionally, the statute authorizes a general protest of “any

other action of the chief appraiser [or] appraisal district . . . that applies to and adversely

affects the property owner.” TEX. TAX CODE ANN. § 41.41(a)(9).

       Protests on the grounds of not assessing or allocating taxes or failing to give notice

of delinquency of taxes or foreclosure may be raised in chapter 41 proceedings. See

§§ 41.41(a)(9); 41.411(a). The record before us indicates Alfaro did not pursue any

administrative remedy regarding her complaints that CAD: did not appropriately assess

or allocate taxes, improperly split the account number, assured her taxes to the property

were current, and failed to give her notice of delinquent taxes. Alfaro did not dispute this

in her response to CAD’s plea to the jurisdiction. “The administrative procedures are

‘exclusive,’ and most defenses are barred if not raised therein.” Rourk, 194 S.W.3d at 502

(citing TEX. TAX CODE ANN. § 42.09(a)). Because Alfaro failed to exhaust the available

administrative remedies, the trial court erred when it denied CAD’s plea to the jurisdiction.

See TC Mktg., Ltd., 399 S.W.3d at 367. We sustain CAD’s first issue.6

                                        IV.     CONCLUSION

       We reverse the trial court’s judgment, and we render judgment dismissing Alfaro’s

claims.



                                                                       JAIME TIJERINA
                                                                       Justice

Delivered and filed on the
25th day of March, 2021.


       6  Because this issue is dispositive, we need not address CAD’s remaining issue. See TEX. R.
APP. P. 47.1.
                                                   7